Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/12/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding amended 

Claims 2-8 are rejected under 112(a) for their dependence on rejected claim 1.

Claim sets 9-16 and 17-20 are similarly rejected to claim set 1-8 for having similar limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1).

Regarding claim 1, Lev et al. discloses
A computer-implemented method comprising: 
initiating a debugger configured to debug a program by monitoring a plurality of memory locations of a hardware transactional memory, (Lev et al. [0084] discloses invoking the debugger to watch for particular memory locations within a HyTM which includes the HTM [0022] as further illustrated in Fig. 1 step 2);
monitoring, by one or more processors, the memory location of the hardware transactional memory to create a transaction to issue at least one request for accessing a corresponding one of the memory locations of the transactional memory in response to a program being debugged (Lev et al. [0079] teaches the debugger beginning a transaction to execute the variables which can be managed by the HTM), the hardware transactional memory being a non-shared memory, the non-shared memory with no shared region being inaccessible to a further program (Lev et al. [0040] discloses the memory being a private region of the memory 107 where the private memory is conceptually similar to the non-shared memory and implies that a further program would not be capable of accessing the private memory. The non-shared memory portion specifically the left side of memory 107 is conceptually similar to the hardware transactional memory being a non-shared memory with no shared region.) and to a plurality of threads of the program (Lev et al. [0074] discloses thread 103A writing transactional variable to the private region in which as further illustrated in Figs 1 and 3 the private region of memory 107 is accessed by only one thread therefore, inaccessible to the plurality of threads.); 
conflict of access that is generated in response to being accessed by the program while the debugger is monitoring the memory location (Lev et al. [0051] discloses debug transaction conflicts as does claims 11 and 32 which disclose detecting an conflict between the debug transaction and the transaction which corresponds to the watchpoint. Where this would be analogous to the memory location being accessed by the program while the debugger is monitoring the memory location)
Lev et al. lacks disclosing
the debugger tagging each of the memory locations with a transaction label
monitoring, by one or more processors, the memory location of the memory using a respective dedicated monitor daemon for each of the memory locations, the respective dedicated monitor daemon configured to create a transaction
receiving, by the one or more processors, a message from the transactional memory indicating a conflict of access that is generated in response to one of the memory locations tagged with the transaction label; and 
collecting, by the one or more processors, information associated with the conflict of access to report the conflict of access, in response to receiving the message from the transactional memory, the respective dedicated monitor daemon corresponding to the one of the memory locations having the conflict of access indicating an effective memory address of the conflict of access.
Dahan et al. teaches
monitoring, by one or more processors, the memory location of the memory using a respective dedicated monitor daemon for each of the memory locations (Dahan et al. [0036] teaches agents 258 and 264 configured to monitor individual threads by monitoring the local storage used by each thread as illustrated in Fig. 2 and Fig. 3. Therefore, each agent is responsible for monitoring its thread local storage and the agent is conceptually similar to the monitor daemon where [0031] teaches that the agent is a software-implemented agent that is configured to provide visibility into the internal operations of each instrumented component), the respective dedicated monitor daemon configured to create a transaction (Dahan et al. [0049] further teaches the agents creating the transaction data for the downstream software components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lev et al. to incorporate the teachings of Dahan et al. to “monitoring, by one or more processors, the memory location of the memory using a respective dedicated monitor daemon for each of the memory locations, the respective dedicated monitor daemon configured to create a transaction” in order to efficiently support the development life cycle of an application or system (Dahaen et al. advantage) and allow developers access to small portions of the application or system to easily debug and develop.
Gottschlich et al. teaches
receiving, by the one or more processors, a message from the transactional memory indicating a conflict of access (Gottschlich et al. [0087] discloses the hardware conflict detection circuitry 921 detects that an access has been attempted by another thread to a memory location accessed by a transaction. Further, a signal is sent from the conflict detection circuitry that a conflict has occurred. Where the signal is conceptually similar to the message and Fig. 10C 1021-1022 illustrates the detection of the conflict and sending the conflict.); and 
collecting, by the one or more processors, information associated with the conflict of access to report the conflict of access, in response to receiving the message from the transactional memory (Gottschlich et al. [0088] discloses accessing the registry in response to the signal due to a transaction aborting as further illustrated in Fig. 10D. [0091] further discloses contents of EAX register due to a transaction abort from a conflict where recorded transactional debugger data is stored and shown as illustrated in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lev et al. to incorporate the teachings of Gottschlich et al. to “receiving, by the one or more processors, a message from the transactional memory indicating a conflict of access and collecting, by the one or more processors, information associated with the conflict of access to report the conflict of access, in response to receiving the message from the transactional memory” in order to efficiently act when a conflict occurs and allow developers to access complete logs of debugged sessions to decrease wasted cost and time spent debugging the system.
Riegel teaches
the debugger tagging each of the memory locations with a transaction label (Riegel [0025] teaches storing R/W indicator 118 along with Tag 120 in Data Cache 104. Where the R/W indicator 118 is a flag to whether the access to the memory address in tag 120 is a read or write access and the Tag 120 stores the address of main memory for which the data was received. Therefore, teaching the tagging of the memory locations which are inTag 120 with a label which is conceptually similar to the R/W indicator as illustrated in Fig. 4. The examiner would like to point out that this concept of tagging memory locations with transaction label is being used to cure the debugger of Lev et al. which taught a debugger)
a conflict of access that is generated in response to one of the memory locations tagged with the transaction label (Riegel [0027] teaches conflict detection logic 106 which uses the cache coherency protocol to compare different cache lines to determine if there is an overlapping memory address in tags 120 with the present transaction. Therefore, based on the data cache 104 including the Tag 120 and the R/W indicator, the conflict detection logic 106 may determine if a conflict of access exists.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lev et al. to incorporate the teachings of Riegel to “the debugger tagging each of the memory locations with a transaction label and a conflict of access that is generated in response to one of the memory locations tagged with the transaction label” in order to efficiently maintain a record of transactions and quickly determine whether or not a conflict of access exists. This further permits accurate determination on the next step in determining a conflict of access.
Luick teaches
the respective dedicated monitor daemon corresponding to the one of the memory locations having the conflict of access indicating an effective memory address of the conflict of access (Luick [0061] teaches using the effective addresses of a load and store instruction when a conflict occurs and comparing the effective addresses of each of the instructions. Therefore, an indication of the effective address occurs when the load and store instruction conflict)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lev et al. to incorporate the teachings of Luick to “the respective monitor daemon corresponding to the one of the memory locations having the conflict of access indicating an effective memory address of the conflict of access” in order to eliminate store-load conflicts while executing instructions along with minimizing processor stalls. Which in turn reduces execution time and improves processor efficiency.

Regarding claim 9, it’s directed to a system having similar limitations cited in claim 1. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 17, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Cookseyet al. (US 6,675,280 B2).

Regarding claim 2, Lev et al. in view of Dahan et al. and further in view of Gottschlich et al. and further in view of Riegel and further in view of Luick combination teach
The method of claim 1, wherein said collecting the information comprises: 
the combination lacks explicitly 
determining, by the one or more processors, at least one of the following: 
an effective address of an instruction of the program that accesses the memory location; and 
an effective address of the memory location
Cooksey et al. teaches
an effective address of the memory location (Cooksey et al. [claim 1]: “receiving a cache line, the cache line including data requested by a processing unit: retrieving an effective address from the cache line”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Cooksey et al. to “an effective address of the memory location” in order to efficiently and quickly access the data required and properly operate on that data within a reasonable time.

Regarding claim 10, it’s directed to a system having similar limitations cited in claim 2. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Michael (US 2009/0235254 A1).

Regarding claim 3,
The method of claim 1, 
the combination lacks explicitly
wherein the transaction issues a plurality of requests for accessing a plurality of memory locations of the hardware transactional memory, the plurality of requests comprising the at least one request and the plurality of memory locations comprising the memory location
Michael teaches 
wherein the transaction issues a plurality of requests for accessing a plurality of memory locations of the hardware transactional memory, the plurality of requests comprising the at least one request and the plurality of memory locations comprising the memory location (Michael [0058]: “The transactional memory manager (54) is configured to coordinate memory access requests directed at data and objects within a transactional memory (53) from a plurality of transactions (55). Any number and amount of shared data and objects may reside in the memory (53) managed by transaction memory system manager (54) at any given time. Each transaction (55) may comprise a plurality of memory accesses (e.g., accesses identifying memory locations at the level of programming language constructs) as well as other computations. Transactional memory manager (54) includes various APIs and library functions for implementing control for concurrent accesses to shared memory (53) by transactions (55). In accordance with exemplary embodiments of the invention, the TM manager (54) implements functions for conflict detection to resolve some types of conflicts between transactions (55) using conflict sets.” Where Michael is being used to modify Lev et al. in view of Gottschlich et al. and further in view of Riegel by allowing the transaction to issue a plurality of requests for accessing a plurality of memory locations and the plurality of requests comprising the memory location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Michael to “wherein the transaction issues a plurality of requests for accessing a plurality of memory locations of the hardware transactional memory, the plurality of requests comprising the at least one request and the plurality of memory locations comprising the memory location” in order to efficiently allow concurrent processing to further process and operate on data in a timely fashion.

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 3. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 3. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Michael (US 2009/0235254 A1) and further in view of Skerlj et al. (US 2009/0106506 A1) and further in view of Speight et al. (US 2009/0198909 A1).

Regarding claim 4,
The method of claim 3, wherein said collecting the information comprises: 
the combination lacks explicitly
obtaining, by the one or more processors and from a register, a physical address of the memory location that is accessed by the program
translating, by the one or more processors, the physical address of the memory location to an effective address of the memory location
Skerlj et al. teaches
obtaining, by the one or more processors and from a register, a physical address of the memory location that is accessed by the program (Skerlj et al. [0041]: “FIG. 3 illustrates a further embodiment of a memory access optimizer comprising a conflict detector 102 and a storage location changer 104. Memory addresses contained in memory references 120 are provided to the memory access optimizer 118 and, in particular, to an address translator 122, which translates the received addresses to physical addresses corresponding to memory locations of an associated memory 124. The physical memory addresses are forwarded to an access scheduler 126, which schedules the memory accesses and translates the instructions to a specific memory protocol used in order to satisfy the main memory timing requirements and the overall functionality of the main memory 124.” Where Skerlj et al. teaches the concept of obtaining the memory location of the conflict where by detecting a memory conflict through the conflict detector, the physical addresses are obtained in order to do further processing with them as illustrated in Fig. 3); and  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Skerlj et al. to “obtaining, by the one or more processors and from a register, a physical address of the memory location that is accessed by the program” in order to efficiently and quickly operate on the memory and satisfy the main memory timing requirments and the overall functionality of the main memory (Skerlj et al. [0041]).
Speight et al. teaches
P201705127US01Page 21 of 26translating, by the one or more processors, the physical address of the memory location to an effective address of the memory location (Speight et al. [0009]: “The prefetch engine stops the stream because the prefetch engine has no way of determining if the next data block found sequentially in the physical address space is mapped to a correspondingly sequential block in the effective address space.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Speight et al. to “translating, by the one or more processors, the physical address of the memory location to an effective address of the memory location” in order to have accurate and correct mappings between the physical and effective addresses to properly operate on the data within the system.

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 4. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Taillefer (US 2008/0320334 A1).

Regarding claim 5, the combination lacks explicitly
The method of claim 1, wherein the program has a higher priority than the transaction, and wherein said collecting the information comprises: 
in response to receiving the message from the hardware transactional memory, triggering, by the one or more processors, a failover of the transaction while maintaining the program
Taillefer teaches
in response to receiving the message from the hardware transactional memory, triggering, by the one or more processors, a failover of the transaction while maintaining the program (Taillefer [0036]: “Turning now to FIG. 12, a simulated screen 470 for one implementation is shown that illustrates allowing a user to customize various settings for a particular conflictpoint. In the example shown, there are four different exemplary options that the user can select for the particular conflictpoint. The first option allows the user to specify how many conflicts 472 should have occurred before execution should be stopped. The second option allows the user to indicate that specific threads should only be stopped when they experience conflicts as opposed to any thread 474. The type of conflict that execution should stop on can also be specified 476, such as read conflicts, write conflicts, or both read and write conflicts. A conditional expression 478 can be specified that should cause execution to stop if the expression evaluates to true. While four examples are shown in FIG. 12, in other implementations, some, all, and/or additional conflictpoint settings could be used.” As shown in Fig. 12, the debugger would be in control by stopping execution of the conflicting transactions as set in the setting and in which the main program is still maintained and continues to operate. Further, the program has a higher priority than the transactions as shown through the available settings in Fig. 12 which allows the program to continue while the transactions to stop. Taillefer is only being used to teach the concept of allowing the program being debugged to continue executing while the conflicted transaction stops in response to a conflict. Where Taillefer is being used to modify the combination to explicitly teach that the program code within the combination that’s being profiled and debugged to continue running in response to a conflict message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Taillefer et al. to “in response to receiving the message from the hardware transactional memory, triggering, by the one or more processors, a failover of the transaction while maintaining the program” in order to efficiently continue debugging a program that has experienced a conflict to further allow quick fixes and timely use of engineers.

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 5. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Taillefer (US 2008/0320334 A1) and further in view of Blake et al. (US 2009/0138890 A1) and further in view of Burger et al. (US 2017/0083331 A1).

Regarding claim 6, The method of claim 5,
the combination lacks explicitly
wherein priorities of the transaction and the program are stored in a register
Blake et al. teaches
wherein priorities of the transaction and the program are stored in a [register] (Blake et al. [0039]: “In some circumstances the step of scheduling may serve to identify a conflict between a candidate processing transaction and a currently executing program instruction and then if the priority of the candidate processing transaction is sufficiently high serve to stop execution of the currently executing transaction such that the candidate processing transaction can be executed instead.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Blake et al. to “wherein priorities of the transaction and the program are stored” in order to efficiently prioritize which operations need to occur first and allow developers to be able to change the priorities as system requirements change.
Burger et al. teaches
The concept of storing synchronization data in registers to determine the flow of instructions to operate (Burger et al. [0047-0048]: “The control unit 205 further includes memory (e.g., in an SRAM or register) for storing control flow information.In some examples, the control unit 205 also includes a memory synchronization hardware structure 207, which can be used to store data load linked address register(s) and link bit(s), which can implemented memory synchronization functions such as load linked and store conditional instructions, as discussed in further detail below. For example, the memory synchronization hardware structure 207 can include registers composed of latches, flip-flops, or other storage for storing data and control bits produced when executing and committing memory store operations, including unconditional memory stores, conditional stores, load linked instructions, and other instructions.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Burger et al. to the concept of storing synchronization data in registers to determine the flow of instructions to operate in order to efficiently and easily allow control flow information be updated in registers as the system requirements change.

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 6. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Jacobi et al. (US 2014/0115249 A1).

Regarding claim 7,
The method of claim 1, 
the combination lacks explicitly
wherein the at least one request comprises a read request, and wherein the message indicates a conflict of access that is generated in response to the memory location being written by the program
Jacobi et al. teaches
wherein the at least one request comprises a read request, and wherein the message indicates a conflict of access that is generated in response to the memory location being written by the program (Jacobi et al. [0044]: “An event notification is issued when a data access conflict occurs between transactions (read-after-write, write-after-write, and read-after-read conflicts).” Where in order for read-after-write, write-after-write, and read-after-read conflicts to occur, read and write requests would need to occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Jacobi et al. to “wherein the at least one request comprises a read request, and wherein the message indicates a conflict of access that is generated in response to the memory location being written by the program” in order to efficiently notify a developer/system of an access conflict to further allow correct operation following the conflict, prevent inaccurate results and avoid system halts.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 7. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lev et al. (US 2008/0127035 A1) in view of Dahan et al. (US 2017/0199806 A1) and further in view of Gottschlich et al. (US 2016/0179569 A1) and further in view of Riegel (US 2015/0193265 A1) and further in view of Luick (US 2007/0288725 A1) and further in view of Yu (US 2006/0253514 A1) and further in view of Jacobi et al. (US 2014/0115249 A1).

Regarding claim 8,
The method of claim 1, 
the combination lacks explicitly
wherein the at least one request comprises a read request for reading data from the memory location and a write request for writing the data onto the memory location, and the message indicates a conflict of access that is generated in response to the memory location being read by the program
Yu teaches
wherein the at least one request comprises a read request for reading data from the memory location and a write request for writing the data onto the memory location (Yu [0040]: “However, at stage2, the processor 18 reads and writes data to be processed in a same memory bank and therefore data access conflicts occur. As shown in FIG. 8, based on the condition of conflict, the data access conflict can have two types, referred to as conflict1 and conflict2. Conflict1 is caused when the processor 18 needs to read a data to be processed from the memory 38 while the data is written to the memory 38.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yu to “wherein the at least one request comprises a read request for reading data from the memory location and a write request for writing the data onto the memory location” in order to accurately determine the different types of conflicts that occur within the system and further allow proper operation based on the conflict.
Jacobi et al. teaches
and the message indicates a conflict of access that is generated in response to the memory location being read by the program (Jacobi et al. [0044]: “An event notification is issued when a data access conflict occurs between transactions (read-after-write, write-after-write, and read-after-read conflicts).” Where in order for read-after-write, write-after-write, and read-after-read conflicts to occur, read and write requests would need to occur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Jacobi et al. to “wherein the at least one request comprises a read request, and wherein the message indicates a conflict of access that is generated in response to the memory location being written by the program” in order to efficiently notify a developer/system of an access conflict to further allow correct operation following the conflict, prevent inaccurate results and avoid system halts.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 8. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.


Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. Regarding the remark that Lev does not teach “initiating a debugger configured to debug a program by monitoring a plurality of memory locations of a hardware transactional memory” due to Lev disclosing invoking debugger to watch particular memory locations within an HyTM which is a hybrid transactional memory including the HTM and the STM portion. The examiner would like to point out that Lev [0055]-[0056] and other portions of Lev disclose the HTM has debugging facilities in which the transaction may be debugged using the HTM debugging support. Therefore, Lev teaches the limitation.
Regarding the remark that Lev fails to point out that the monitoring of the plurality of memory locations is for the HTM portion rather than the STM portion, the examiner would like to further point to [0079] discloses the transactions can be managed by the HTM along with [0055]-[0056] above. Therefore, the monitoring/managing can be done using the HTM debugging support on the HTM portion.
Regarding the remark that Dahan is deficient in teaching the transaction data created is for the downstream software of the hardware transactional memory, the examiner would like to point out that the combination of Lev in view of Dahan teach the hardware transactional memory as explained above. Where Dahan [0049] further explicitly teaches the agents creating the transaction data for the downstream software components. Therefore, in combination with Lev, the limitation is taught.
Thus the rejection is maintained and the examiner is not persuaded by the remarks provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references include Chen et al. (“Applying Hardware Transactional Memory for Concurrency-Bug Failure Recovery in Production Runs”, July 13, 2018) which discloses bug failure recovery method during a conflict using hardware transactional memory. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                     
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193